Citation Nr: 0837469	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-12 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at the Claxton Hepburn Medical Center for medical 
treatment on November 1, 2006, November 5, 2006, and November 
7, 2006.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to May 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from three January 2007 decisions of the 
Fee Processing Center at the VA Medical Center (VAMC) in 
Canandaigua, New York, which denied payment for medical 
treatment received on the three dates identified on the cover 
page in the instant appeal.


FINDINGS OF FACT

1.  The veteran received medical care at the Claxton Hepburn 
Medical Center on November 1, 2006, November 5, 2006, and 
November 7, 2006, for a nonservice-connected disability.

2.  Medical treatment on November 1, 2006, November 5, 2006, 
and November 7, 2006, was non-emergent.

3.  There is no evidence of record that a VA or other Federal 
facility/provider was not feasibly available or that an 
attempt to use a VA or Federal provider before hand would not 
have been considered reasonable by a prudent lay person.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred at the Claxton Hepburn Medical Center for medical 
treatment on November 1, 2006, November 5, 2006, and November 
7, 2006, have not been met.  38 U.S.C.A. 
§§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000, 
17.1001, 17.1002 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), does not apply in the instant case.  The 
U.S. Court of Appeals for Veterans Claims has held that when 
the interpretation of a statute or regulation is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 2004) (VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  
However, the Board would note that a letter was sent to the 
veteran in January 2007, which notified him in order to 
substantiate his claim he would have to submit evidence 
showing that treatment received on the dates in question were 
emergent.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran is seeking entitlement to reimbursement or 
payment for medical expenses incurred at the Claxton Hepburn 
Medical Center on November 1, 2006, November 5, 2006, and 
November 7, 2006.

As the veteran is a non-service connected veteran, his only 
entitlement to emergency treatment is under 38 U.S.C.A. § 
1725 and 38 C.F.R. §§ 17.1000-1002. Section 1725 was enacted 
as part of the Veterans Millennium Health Care and Benefits 
Act, Public Law 106-177, 113 Stat. 1556.  The provisions of 
the Act became effective as of May 29, 2000.  To be eligible 
for reimbursement under this authority the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part); (emphasis added)

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent lay person (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center); (emphasis added)

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  

See 38 C.F.R. § 17.1002 (a)-(i).

In this case, a review of the record indicates that the 
veteran does not satisfy at least one of the requisite 
criterion set forth above, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. 
§ 17.1002(d).  While the veteran's symptoms may have required 
medical attention, the evidence clearly shows that his 
treatment on November 1, 2006, November 5, 2006, and November 
7, 2006, did not constitute "emergency medical treatment" 
under 38 C.F.R. § 17.1002(b).

Specifically, the VAMC obtained an opinion from the Chief of 
Staff at the Fee Processing Center dated in January 2007, 
which indicated that the veterans' unauthorized treatment at 
issue was "non-emergent."  The medical evidence of record 
supports this opinion in that the veteran first presented 
himself to the emergency department at Claxton Hepburn 
Medical Center on November 1, 2006, with complaints of chest 
pain and shortness of breath of several days duration, which 
began with a tickle in his throat and a non-productive cough.  
He denied any recent medical treatment for the claimed 
symptoms.  The veteran was triaged as a Class II, was 
treated, and released to home less than two hours later.

On November 5, 2006, the veteran again presented himself to 
the emergency department for chest pain and throat tightness 
of a two to seven day duration.  He was noted to be an 
anxious person.  The veteran denied any recent treatment at 
the Syracuse VAMC.  He was triaged as a Class III, was 
treated, and released to home within three hours.

On November 7, 2006, a friend brought the veteran to the 
emergency department for complaints of chest pain and dyspnea 
of a one week duration with intermittent nausea and diarrhea.  
The veteran was triaged as a Class IV.  Chest pain was said 
to be non-reproducible.  The prior visits in November were 
noted.  The veteran refused nitroglycerin.  After treatment, 
the veteran was discharged ambulatory to home with his wife.  

The veteran has presented no evidence showing that he 
believed that a delay in seeking immediate medical attention 
would have been hazardous to life or health seeing as he had 
informed providers that the symptoms experienced had been of 
several days duration prior to seeking treatment.  The 
medical records do not support a finding that the acute 
symptoms complained of were of sufficient severity that a 
prudent lay person could reasonable expect the absence of 
immediate medical attention to result in placing the health 
of the veteran in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b)

Finally, the veteran has presented no evidence that the VAMC 
in Syracuse or any other Federal facility was not feasibly 
available and that an attempt to use them before hand would 
not have been considered reasonable by a prudent lay person.  
The veteran was not brought to the emergency department in an 
ambulance and on two occasions he presented himself for 
treatment.  38 C.F.R. § 17.1002(c).  Rather it would appear 
that he made a personal choice of which hospital to visit, 
and his choice was the private hospital, not the VA facility.  
While it is certainly within the veteran's discretion to 
receive treatment at a private hospital in favor of a VA 
hospital, VA will not reimburse him for electing to go this 
route.

The claim here fails because the preponderance of the 
evidence is to the effect that a reasonably prudent lay 
person in the veteran's situation would have considered it 
feasible to request prior authorization for the non-VA 
treatment the veteran received on November 1, 2006, November 
5, 2006, and November 7, 2006, because there was no pressing 
medical emergency at that time.  Hence, the claim fails 
criteria (b) and (c) of 38 C.F.R. § 17.1002.

While the Board is sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statute and regulation.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Additionally, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

Because the veteran does not meet two of the criterion under 
38 C.F.R. § 17.1002, reimbursement for the unauthorized 
treatment is prohibited.  The Board need not go into whether 
the veteran meets any of the other criteria, as the failure 
to meet one of them precludes payment.  Id.  Accordingly, for 
the reasons stated above, reimbursement for medical treatment 
at the Claxton Hepburn Medical Center for medical treatment 
on November 1, 2006, November 5, 2006, and November 7, 
2006, under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002, must be denied.  



ORDER

Entitlement to payment or reimbursement of medical expenses 
incurred at the Claxton Hepburn Medical Center for medical 
treatment on November 1, 2006, November 5, 2006, and November 
7, 2006, is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


